DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT-10,917,238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Cardwell on 09/01/2021.
The application has been amended as follows: Claims 1 is amended. Claim 4 is canceled. Claims 11-24 are new.
1. (Currently Amended)  A method, comprising:	obtaining, with a computer system at a first geolocation, a passphrase;	generating, with the computer system at the first geolocation, an intermediate code based on the passphrase, wherein: 		the intermediate code does not reveal the passphrase, and		the intermediate code is configured to be used to encrypt plaintexts to form ciphertexts that are decryptable with the passphrase;	obtaining, with a computer system at a second geolocation, the intermediate code and a , wherein:		people and computer systems with access to the passphrase do not have access to the encrypted-private-key ciphertext without tampering with the tamper-evident mask, or		people and computer systems with access to the encrypted-private-key ciphertext do not have access to the passphrase without tampering with the tamper-evident mask; and	attaching the first substrate to the second substrate.
4. (Canceled)  
11. (New)  A method, comprising:	obtaining, with a computer system at a first geolocation, a passphrase;

13. (New)  The method of claim 12, wherein:	the encrypted-private-key ciphertext or the passphrase is printed on the metal card by engraving.
14. (New)  The method of claim 11, wherein:	the first substrate is a card; 	the second substrate is a sticker; and	the tamper-evident mask comprises means for indicating tampering.
15. (New)  The method of claim 11, wherein:	the first substrate is a sticker; 	the second substrate is a card; and	the tamper-evident mask comprises means for indicating tampering.
16. (New)  The method of claim 11, wherein:	generating the intermediate code comprises generating a proxy re-encryption code.
17. (New)  The method of claim 11, wherein:	the encrypted-private-key ciphertext is not decryptable with the intermediate code to reveal the private key in plaintext.
18. (New)  A method, comprising:	obtaining, with a computer system at a first geolocation, a passphrase;	generating, with the computer system at the first geolocation, an intermediate code based on the passphrase, wherein: 		the intermediate code does not reveal the passphrase, and		the intermediate code is configured to be used to encrypt plaintexts to form 
19. (New)  The method of claim 18, wherein:	the first substrate or the second substrate is a metal card.

21. (New)  The method of claim 18, wherein:	the first substrate is a card; 	the second substrate is a sticker; and	the tamper-evident mask comprises means for indicating tampering.
22. (New)  The method of claim 18, wherein:	the first substrate is a sticker; 	the second substrate is a card; and	the tamper-evident mask comprises means for indicating tampering.
23. (New)  The method of claim 18, wherein:	generating the intermediate code comprises generating a proxy re-encryption code.
24. (New)  The method of claim 18, wherein:	the encrypted-private-key ciphertext is not decryptable with the intermediate code to reveal the private key in plaintext.
Allowable Subject Matter
Claims 1-3 and 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of concealing the passphrase printed on the second substrate or the encrypted-private-key ciphertext printed on the first substrate with a tamper-evident mask; after concealing the passphrase printed on the second substrate or the encrypted-private-key ciphertext printed on the first substrate with a tamper-evident mask, obtaining the first substrate and the second substrate at the same geolocation, wherein: people and computer systems with access to the passphrase or encrypted-private-key ciphertext do not have access to the encrypted-private-key ciphertext without tampering with the tamper-evident mask; and attaching the first substrate to the second substrate.
The prior art disclosed by Black teaches a label for securely carrying confidential information has a lamina including a printable face layer having a plurality of printable areas and a backing layer secured to the face layer and having a plurality of areas aligned with the printable areas of the face layer. The printable areas of the face layer are separable therefrom and the aligned areas of the backing layer include at least one transfer area separable therefrom. A substrate has a carrier layer releasably secured to the backing layer such that, when separating the carrier layer and the backing layer, the at least one transfer area remains secured to the carrier layer together with the aligned printable area of the face layer thereby transferring information from the face layer to the carrier layer.
The prior art fails to teach the unique limitation recited in the claims of the invention as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497